Exhibit 10.2

EXECUTION VERSION

 

 

 

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION

LETTER OF CREDIT AGREEMENT

dated as of

January 15, 2015

among

BANK OF AMERICA, N.A.

as L/C Issuer

THE WET SEAL, INC.

as Applicant Representative for

THE WET SEAL, INC.

THE WET SEAL RETAIL, INC.

WET SEAL CATALOG, INC.

as the Applicants and Debtors-in-Possession

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      14   

1.03

  Accounting Terms      15   

1.04

  Times of Day      15   

1.05

  Letter of Credit Amounts      15    ARTICLE II THE COMMITMENT AND L/C CREDIT
EXTENSIONS      15   

2.01

  Letters of Credit      15   

2.02

  Termination or Reduction of Commitment      20   

2.03

  Interest      20   

2.04

  Fees      20   

2.05

  Computation of Interest and Fees      20   

2.06

  Evidence of Debt      21   

2.07

  Payments Generally      21   

2.08

  Priority; Liens      21    ARTICLE III TAXES, YIELD PROTECTION AND APPOINTMENT
OF APPLICANT REPRESENTATIVE      21   

3.01

  Taxes      21   

3.02

  Increased Costs; Reserves on LIBOR Rate Loans      22   

3.03

  Mitigation Obligations      23   

3.04

  Survival      24   

3.05

  Designation of Applicant Representative as Applicants’ Agent      24   
ARTICLE IV CONDITIONS PRECEDENT TO L/C CREDIT EXTENSIONS      24   

4.01

  Conditions of Initial L/C Credit Extension      24   

4.02

  Conditions to all L/C Credit Extensions      26    ARTICLE V REPRESENTATIONS
AND WARRANTIES      27   

5.01

  Existence, Qualification and Power      27   

5.02

  Authorization; No Contravention      27   

5.03

  Governmental Authorization; Other Consents      27   

5.04

  Binding Effect      27   

5.05

  Reserved      27   

5.06

  Litigation      27   

5.07

  No Default      27   

5.08

  Taxes      28   

5.09

  Subsidiaries; Equity Interests      28   

5.10

  Margin Regulations; Investment Company Act      28   

5.11

  Disclosure      28   

5.12

  Compliance with Laws      28   

5.13

  Security Documents      28   

5.14

  Brokers      29   

 

(i)



--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS      29   

6.01

   Financial Statements and Other Information      29   

6.02

   Notices      30   

6.03

   Payment of Obligations      30   

6.04

   Preservation of Existence      30   

6.05

   Compliance with Laws      30   

6.06

   Books and Records; Accountants      30   

6.07

   Additional Applicants      30   

6.08

   Information Regarding the Cash Collateral      31   

6.09

   Further Assurances      31   

6.10

   Depository Account      31    ARTICLE VII NEGATIVE COVENANTS      31   

7.01

   Liens      31   

7.02

   Fundamental Changes      32   

7.03

   Change in Nature of Business      32   

7.04

   Reserved      32   

7.05

   Use of L/C Credit Extensions      32   

7.06

   Amendment of Material Documents      32   

7.07

   Bankruptcy Related Negative Covenants      32    ARTICLE VIII EVENTS OF
DEFAULT AND REMEDIES      33   

8.01

   Events of Default      33   

8.02

   Remedies Upon Event of Default      35   

8.03

   Application of Funds      36    ARTICLE IX MISCELLANEOUS      37   

9.01

   Amendments      37   

9.02

   Notices; Effectiveness; Electronic Communications      37   

9.03

   No Waiver; Cumulative Remedies      38   

9.04

   Expenses; Indemnity; Damage Waiver      38   

9.05

   Payments Set Aside      39   

9.06

   Successors and Assigns      39   

9.07

   Treatment of Certain Information; Confidentiality      40   

9.08

   Right of Setoff      41   

9.09

   Interest Rate Limitation      41   

9.10

   Counterparts; Integration; Effectiveness      41   

9.11

   Survival      42   

9.12

   Severability      42   

9.13

   Governing Law; Jurisdiction      42   

9.14

   Waiver of Jury Trial      43   

9.15

   No Advisory or Fiduciary Responsibility      43   

9.16

   Patriot Act Notice      44   

9.17

   Foreign Asset Control Regulations      44   

9.18

   Time of the Essence      45   

9.19

   Press Releases      45   

9.20

   Additional Waivers      45   

9.21

   No Strict Construction      46   

9.22

   Attachments      46   

9.23

   Keepwell      46   

9.24

   Relationship with DIP Orders      47   

SIGNATURES

     S-1   

 

(ii)



--------------------------------------------------------------------------------

SCHEDULES   

1.01

   Applicants

1.02

   Pre-Petition Letters of Credit

1.03

   L/C Cash Collateral Accounts

5.09

   Subsidiaries

9.02

   L/C Issuer’s Office; Certain Addresses for Notices EXHIBITS       Form of

A

   Interim Borrowing Order

 

(iii)



--------------------------------------------------------------------------------

SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LETTER OF CREDIT AGREEMENT

This SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION LETTER OF CREDIT
AGREEMENT (“Agreement”) is entered into as of January 15, 2015 among

The Wet Seal, Inc., a Delaware corporation, as Debtor-in-Possession (the
“Applicant Representative”),

the Persons (as defined below) named on Schedule 1.01 hereto, as
Debtors-in-Possession (collectively, the “Applicants” and individually, a
“Applicant “), and

BANK OF AMERICA, N.A., as L/C Issuer.

RECITALS

WHEREAS, on January 15, 2015, the Applicants commenced Chapter 11 Case No.
[            ] (the “Chapter 11 Case”) by filing a voluntary petition for
reorganization under Chapter 11 of the Bankruptcy Code, with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The
Applicants continue to operate their business and manage their properties as
debtors and debtors-in-possession pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code; and

WHEREAS, the Applicants have requested that the L/C Issuer provide a senior
secured, super-priority letter of credit facility to the Applicants on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the L/C Issuer and the Applicants hereby agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Senior Secured, Super-Priority Debtor-in-Possession
Letter of Credit Agreement.

“Applicable Rate” means two and one-half percent (2.50%).

“Applicant Representative” has the meaning specified in the introductory
paragraph hereto.

“Applicant” or “Applicants” has the meaning specified in the introductory
paragraph hereto.

“Approved Budget” means the budget approved by the DIP Lender prior to the
Closing Date (together with any subsequent budget which the DIP Lender may
approve).

“Bank of America” means Bank of America, N.A. and its successors.

 

-1-



--------------------------------------------------------------------------------

“Bank Products” means any services or facilities provided to any Applicant by
the L/C Issuer or any of its Affiliates, including, without limitation, on
account of (a) Swap Contracts, (b) supply chain finance services (including,
without limitation, trade payable services and supplier accounts receivable
purchases), and (c) leasing, but excluding Cash Management Services.

“Bankruptcy Code” means Title 11, U.S.C. §101, et seq., as now or hereafter in
effect, or any successor statute thereto.

“Bankruptcy Court” has the meaning provided in the recitals to this Agreement.

“Bankruptcy Events” means, the commencement of the Chapter 11 Case and any
events that lead up to, and typically result from, the commencement of a case
under Chapter 11 of the Bankruptcy Code.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the L/C Issuer’s Office is located.

“Cash Collateral” means cash contained in the Cash Collateral Accounts which
secures the Obligations and certain Pre-Petition Liabilities, including all Bank
Products and Cash Management Services, whether entered into prior to, or after,
the Petition Date.

“Cash Collateral Account(s)” means individually, each L/C Cash Collateral
Account and the Cash Management/Indemnity Account and collectively, means both
of them.

“Cash Collateralize” has the meaning specified in Section 2.01(f). Derivatives
of such term have corresponding meanings.

“Cash Management/Indemnity Account” means a non-interest bearing account
established by one or more of the Applicants with Bank of America or any of its
Affiliates, and in the name of, the L/C Issuer and the Pre-Petition Agent (or as
the L/C Issuer and the Pre-Petition Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the L/C Issuer and the Pre-Petition
Agent, in which an amount of $1,500,000 shall be deposited, as security for the
mutual benefit of (i) the Pre-Petition Credit Parties, in respect of the
Applicants’ indemnification obligations arising under the Pre-Petition Loan
Documents, and (ii) Bank of America and its Affiliates, in respect of its
provision of pre-petition and post-petition Cash Management Services to the
Applicants.

“Cash Management Order” means an order entered by the Bankruptcy Court, in form
and substance reasonably satisfactory to the L/C Issuer, authorizing the
Applicants to, among other things, continue their cash management systems and to
otherwise comply with the terms of this Agreement and the other Loan Documents.

 

-2-



--------------------------------------------------------------------------------

“Cash Management Services” means any cash management services or facilities
provided to any Applicant by the L/C Issuer or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit card processing services, (e) purchase cards,
and (f) credit or debit cards.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following as applicable to any of the Applicants or Credit Parties: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation, or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided however, for purposes
of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued and shall be deemed to have gone into effect and been adopted
after the Closing Date.

“Change of Control” means, at any time, (a) during any period of twelve months,
individuals who at the beginning of such period constituted the board of
directors of the Applicant Representative (together with any new directors whose
election or appointment by such board of directors, or whose nomination for
election by shareholders of the Applicant Representative, as the case may be,
was approved by a vote of a majority of the directors still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than by
reason of death or disability to constitute a majority of the board of directors
then in office; or (b) any person or group (within the meaning of the Securities
and Exchange Act of 1934, as amended) is or becomes the beneficial owner (within
the meaning of Rule 13d-3 and 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all shares that such person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time) directly or
indirectly of more than fifty percent (50%) of the total then outstanding voting
power of the Voting Stock of the Applicant Representative on a fully diluted
basis, whether as a result of the issuance of securities of the Applicant
Representative, any merger, consolidation, liquidation or dissolution of the
Applicant Representative, any direct or indirect transfers of securities or
otherwise, or has the right or ability to Control the Applicant Representative;
(c) the Applicant Representative fails to own one hundred percent (100%) of the
Equity Interests of the other Applicants, or (d) any “change in control” or
similar event as defined in any document governing Material Indebtedness of any
Applicant incurred on or after the Petition Date.

“Chapter 11 Case” has the meaning provided in the recitals to this Agreement.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any Inventory or Equipment (each as defined in the UCC) by
an Applicant in the ordinary course of business of such Applicant.

 

-3-



--------------------------------------------------------------------------------

“Commitment” means the L/C Issuer’s obligation to issue Letters of Credit, as
such amount may be adjusted from time to time in accordance with this Agreement.
As of the Closing Date, the Commitment is $18,328,777 (inclusive of the amount
of Pre-Petition Letters of Credit which are deemed issued hereunder).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power (a) to vote
more than 50% of the securities having ordinary voting power for the election of
directors of a Person, or (b) to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto.

“Credit Party” or “Credit Parties” means (a) individually, (i) the L/C Issuer
and its Affiliates, (ii) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (iii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means: (a) all reasonable and documented out-of-pocket
expenses incurred by the L/C Issuer and its Affiliates, in connection with this
Agreement and the other Loan Documents, including, without limitation, (i) the
reasonable and documented fees, charges and disbursements of (A) counsel for the
L/C Issuer and its Affiliates (limited to not more than one primary counsel, and
necessary local counsel (limited to one local counsel for each other
jurisdiction)), and (B) outside consultants for the L/C Issuer, and (ii) all
reasonable and documented out-of-pocket expenses incurred in connection with
(A) the preparation, negotiation, administration, management, execution and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), or (B) the
enforcement or protection of their rights in connection with this Agreement or
the other Loan Documents or efforts to preserve, protect, collect, or enforce
the Cash Collateral or in connection with the Chapter 11 Case or any successor
case; and (b) all reasonable and documented out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder.

“Creditors’ Committee” means any official committee of creditors formed,
appointed or approved in the Chapter 11 Case pursuant to the Bankruptcy Code.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“DIP Orders” means and refers to the Interim Borrowing Order and the Final
Borrowing Order.

“DIP Lender” means the lender (together with its successors and assigns) under
the DIP Lending Agreement.

 

-4-



--------------------------------------------------------------------------------

“DIP Lending Agreement” means that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement dated as of January 15, 2015 establishing
a credit facility provided to the Applicants, as debtors in possession, by B.
Riley Financial, Inc., as DIP Lender and secured by a first priority Lien on the
Applicants’ assets (other than the Cash Collateral).

“DIP Loan Obligations” means the “Obligations” as defined under the DIP Lending
Agreement.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 9.01 hereof.

“Excluded Swap Obligation” means, with respect to any Applicant, any Swap
Obligation if, and to the extent that the grant under a Loan Document by such
Applicant of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Applicant’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 9.23 hereof and any and all guarantees of such Applicant’s Swap
Obligations by other Applicants) at the time the guaranty of such Applicant, or
grant by such Applicant of a security interest, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such guaranty or security interest becomes illegal.

“Excluded Taxes” means, with respect to the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of the Applicants
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the L/C Issuer, in which its L/C Issuer’s Office is located,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which any Applicant is located, and (c) any
U.S. federal withholding tax imposed under FATCA.

“Executive Order” has the meaning set forth in Section 9.17.

 

-5-



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the L/C Issuer.

“Final Borrowing Order” means an order of the Bankruptcy Court, which order is a
Final Order and shall be in form, scope and substance reasonably acceptable to
the L/C Issuer, which, among other matters but not by way of limitation,
(i) authorizes the Applicants to obtain credit, incur (or guaranty) Obligations,
grant Liens under this Agreement, the other Loan Documents and the DIP Orders
and otherwise perform their obligations under this Agreement and the other Loan
Documents, (ii) provides for the super priority of the L/C Issuer’s claims, and
(iii) grants the credit parties under the Pre-Petition Credit Agreement adequate
protection of their interests as further set forth therein.

“Final Order” means an order or judgment of the Bankruptcy Court, as entered on
the docket of the Clerk of the Bankruptcy Court, that has not been reversed,
stayed, modified or amended and as to which the time to appeal or seek leave to
appeal, petition for certiorari, reargue or seek rehearing has expired and no
proceeding for certiorari, reargument or rehearing is pending or if an appeal,
petition for certiorari, reargument, or rehearing has been sought, the order or
judgment of the Bankruptcy Court has been affirmed by the highest court to which
the order was appealed, from which the reargument or rehearing was sought, or
certiorari has been denied and the time to take any further appeal or to seek
certiorari or further reargument or rehearing has expired.

“Financial Officer” means a chief financial officer or vice president corporate
controller.

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday nearest to the last day of January of any calendar year.

“Foreign Assets Control Regulations” has the meaning set forth in Section 9.17.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States as
set forth in accounting rules and standards promulgated by the Financial
Accounting Standards Board or any organization succeeding to any of its
principal functions.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-6-



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.01(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales, capital lease, synthetic lease, or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(g) all guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Applicant under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.07.

“Interim Borrowing Order” means an order entered by the Bankruptcy Court,
substantially in the form of, and containing the provisions set forth in,
Exhibit A (or such other form and provisions as may be reasonably acceptable to
the L/C Issuer), approving, on an interim basis, the Applicants’ obtaining
credit and incurring (or guarantying) Obligations, granting Liens to secure the
Obligations, and providing for the super priority of the L/C Issuer’s claims and
granting the credit parties under the Pre-Petition Credit Agreement adequate
protection of their interests (as provided therein), and entering into and
performing their obligations under this Agreement and the other Loan Documents,
as further set forth herein.

 

-7-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Applicant (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law. Without limiting the foregoing, “Laws” shall include the
Bankruptcy Code.

“L/C Availability” means an amount equal to the lesser of (a) the Commitment, or
(b) an amount equal to the excess of the amounts then on deposit in the L/C Cash
Collateral Accounts over 103% of the L/C Obligations.

“L/C Cash Collateral Account(s)” means one or more non-interest bearing accounts
established by one or more of the Applicants with Bank of America or any of its
Affiliates, and in the name of, the L/C Issuer (or as the L/C Issuer shall
otherwise direct) and under the sole and exclusive dominion and control of the
L/C Issuer in which deposits are required to be made in accordance with
Section 2.01(f). As of the Closing Date, the L/C Cash Collateral Accounts are
those set forth on Schedule 1.03.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts. For purposes of computing the amounts
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.05. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of applicable Law, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Issuer” has the meaning specified in the introductory paragraph hereto.

“L/C Issuer’s Office” means the L/C Issuer’s address and, as appropriate,
account as set forth on Schedule 9.02, or such other address or account as the
L/C Issuer may from time to time notify the Applicant Representative.

“Letter of Credit” means each Commercial Letter of Credit issued under this
Agreement and each Pre-Petition Letter of Credit.

 

-8-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Availability Period” means the date commencing on the Closing
Date and ending on the earliest of (i) April 30, 2015, (ii) the date on which
the maturity of the Obligations is accelerated and the Commitment and the L/C
Issuer’s obligation to issue Letters of Credit hereunder is irrevocably
terminated in accordance with Article VIII, (iii) the termination of the
Commitment and the L/C Issuer’s obligation to issue Letters of Credit hereunder
in accordance with the provisions of Section 2.02 hereof, (iv) the date on which
a Sale is consummated, or (v) a Plan Effective Date.

“Letter of Credit Fee” has the meaning specified in Section 2.01(h).

“LIBOR Rate” means, for any interest calculation with respect to determination
of the Base Rate on any date, (i) the rate per annum equal to the London
interbank offered rate administered by ICE Benchmark Administration Limited
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the L/C Issuer from time to
time) at approximately 11:00 a.m., London time, determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the L/C Issuer to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Obligation being made or maintained and with a term equal to one
month would be offered by Bank of America’s London Branch to major banks in the
London interbank Eurodollar market at their request at the date and time of
determination.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, capital lease, synthetic lease, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Issuer Document, the DIP Orders, the
Security Documents, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in connection with any
transaction arising out of any Cash Management Services and Bank Products
provided by the L/C Issuer or any of its Affiliates, each as amended and in
effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the
Applicant Representative and its Subsidiaries taken as a whole, (b) the ability
of the Applicants to perform any Obligations under this Agreement or any of the
other Loan Documents, or (c) the validity or enforceability of this Agreement or
any of the other Loan Documents or any of the material rights or remedies of the
L/C Issuer hereunder or thereunder. In determining whether any individual event
would result in a Material Adverse Effect, notwithstanding that such event in
and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect. Notwithstanding
anything to the contrary, a “Material Adverse Effect” shall not be deemed to
exist as a result of the effect of the Bankruptcy Events and the Permitted Store
Closings.

 

-9-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness incurred after the Petition Date
(other than the Obligations) of the Applicants in an aggregate principal amount
exceeding $10,000,000. For purposes of determining the amount of Material
Indebtedness at any time, (a) the amount of the obligations in respect of any
Swap Contract at such time shall be calculated at the Swap Termination Value
thereof, (b) undrawn committed or available amounts shall be included, and
(c) all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included.

“Maturity Date” means February 13, 2015 unless the Final Borrowing Order shall
have been entered on or before such date, in which case the Maturity Date shall
mean May 15, 2015, in each case, unless otherwise extended by the L/C Issuer in
its sole and exclusive discretion.

“Maximum Rate” has the meaning provided therefor in Section 9.09.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Applicant arising under any Loan Document with
respect to any Letter of Credit (including payments in respect of reimbursement
of disbursements, interest thereon and obligations to provide Cash Collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) any Other Liabilities; provided that Obligations of an Applicant shall
exclude any Excluded Swap Obligations with respect to such Applicant.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Applicants or any of their Subsidiaries and/or
(b) any Bank Product furnished to any of the Applicants and/or any of their
Subsidiaries, as each may be amended from time to time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding, however, any such amounts imposed as a result of
an assignment by the L/C Issuer of its Commitment.

“Outstanding Amount” means with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Applicants of Unreimbursed Amounts.

“Parent” means the Applicant Representative.

“Participant” has the meaning specified in Section 9.06(b).

 

-10-



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Permitted Store Closings” means the Applicants’ store closures effectuated
prior to the commencement of the Chapter 11 Case, and thereafter with the DIP
Lender’s approval.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Petition Date” means January 15, 2015.

“Plan Effective Date” means the effective date of a Plan of Reorganization.

“Plan of Reorganization” means a plan filed in the Chapter 11 Case pursuant to
Chapter 11 of the Bankruptcy Code.

“Pledge Agreement” means the Pledge and Security Agreement dated as of the
Closing Date among the Applicants, the L/C Issuer and the Pre-Petition Agent.

“Pre-Petition Agent” means the “Agents” as defined in the Pre-Petition Credit
Agreement.

“Pre-Petition Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 3, 2011 entered into among the Applicants, the
Agents and the L/C Issuers (as each of those terms is defined therein), together
with all instruments, documents and agreements executed or delivered in
connection therewith, in each case, as amended, modified or supplemented to the
date hereof.

“Pre-Petition Credit Parties” means the “Credit Parties” as defined in the
Pre-Petition Credit Agreement.

“Pre-Petition Letters of Credit” means those letter of credit issued by Bank of
America prior to the Petition Date and deemed issued pursuant to Section 2.01(a)
of this Agreement, as further described on Schedule 1.02.

“Pre-Petition Liabilities” means the “Secured Obligations” as defined in the
security agreement executed and delivered in connection with the Pre-Petition
Credit Agreement.

“Pre-Petition Loan Documents” means the “Loan Documents” as defined in the
Pre-Petition Credit Agreement.

“Qualified ECP Guarantor” means, at any time, each Applicant with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice-president, corporate controller, treasurer or assistant
treasurer of an Applicant or any of the other individuals designated in writing
to the L/C Issuer by an existing Responsible Officer of an Applicant as

 

-11-



--------------------------------------------------------------------------------

an authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of an Applicant shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Applicant and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Applicant.

“Sale” means the sale of all substantially all of the Applicants’ assets or
Equity Interests pursuant to Section 363 of the Bankruptcy Code, whereby the
proceeds of such sale shall be used to indefeasibly pay in full in cash the
outstanding Obligations and the Pre-Petition Liabilities.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Security Documents” means (a) the Pledge Agreement and each other security
agreement or other instrument or document executed and delivered to the L/C
Issuer pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations, and (b) the DIP Orders.

“Specified Applicant” means any Applicant that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 9.23).

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit. For the avoidance of doubt, no Letter of Credit issued after
the Closing Date shall be a Standby Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

-12-



--------------------------------------------------------------------------------

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Applicant any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the L/C Issuer or any Affiliate
of the L/C Issuer).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Trading With the Enemy Act” has the meaning set forth in Section 9.17.

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Cash Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.01(c).

“Variance Report” means a report prepared by the Applicant Representative’s
management reflecting on a line-item basis the Applicants’ actual performance
compared to the Approved Budget for the immediately preceding four week period
and on a cumulative basis for the period after the Petition Date.

 

-13-



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts), providing Cash Collateralization) of all
of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than
(A) unasserted contingent indemnification Obligations, (B) any Obligations
relating to Bank Products (including Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized, and (C) any Obligations
relating to Cash Management Services that, at such time, are allowed by the
applicable provider of such Cash Management Services to remain outstanding
without being required to be repaid, (ii) the termination of the Commitment and
of the L/C Issuer’s obligation to issue Letters of Credit hereunder, and
(iii) fifteen (15) days after the expiration or return undrawn of all Letters of
Credit (or providing Cash Collateralization therefor).

 

-14-



--------------------------------------------------------------------------------

1.03 Accounting Terms

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements delivered to the L/C Issuer prior to
the Closing Date, except as otherwise specifically prescribed herein.

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.05 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

ARTICLE II

THE COMMITMENT AND L/C CREDIT EXTENSIONS

2.01 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the L/C Issuer agrees,
(1) from time to time on any Business Day during the Letter of Credit
Availability Period, to issue Letters of Credit for the account of the
Applicants, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.01(b) below, (2) concurrently with the satisfaction
(or waiver by the L/C Issuer) of the conditions set forth in Sections 4.01 and
4.02, each outstanding Pre-Petition Letter of Credit shall be deemed issued and
outstanding pursuant to this Agreement and shall be subject to the terms,
conditions and other provisions of this Agreement, and (3) to honor drawings
under the Letters of Credit; provided that the L/C Issuer shall have no
obligation to issue a Letter of Credit if, after giving effect to the requested
issuance, (i) the Outstanding Amount of the L/C Obligations exceeds the
Commitment, or (ii) the Outstanding Amount of the L/C Obligations exceeds L/C
Availability. Each request by the Applicant Representative for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Applicants that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the
Applicants’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Applicants may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) such requested Letter of Credit is a Standby Letter of Credit;

(B) the expiry date of such requested Commercial Letter of Credit would occur
more than 60 days after the date of issuance or last extension, unless the L/C
Issuer has approved such expiry date;

(C) such Letter of Credit is not Cash Collateralized on or prior to the date of
issuance of such Letter of Credit.

 

-15-



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be obligated to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder or for the automatic extension of
the expiry thereof.

(iv) The L/C Issuer shall not be obligated to amend, renew, amend or extend any
Pre-Petition Letter of Credit.

(v) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Applicant Representative delivered to the L/C Issuer in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Applicant Representative. Such Letter of Credit
Application must be received by the L/C Issuer not later than 1:00 p.m. at least
two Business Days (or such other date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Applicant
Representative shall furnish to the L/C Issuer such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer may require.

 

-16-



--------------------------------------------------------------------------------

(ii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Applicant Representative a true
and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements. Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the L/C Issuer
shall endeavor to promptly notify the Applicant Representative thereof;
provided, however, that any failure to give or delay in giving such notice shall
not (i) relieve the Applicants of their obligation to reimburse the L/C Issuer
with respect to any such payment or (ii) derogate from the L/C Issuer’s right to
apply Cash Collateral pursuant to this Section 2.01 or any other rights of the
Credit Parties hereunder. On the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Applicants shall be
deemed to have authorized the L/C Issuer to apply Cash Collateral in an amount
equal to the amount of such payment to reimburse such drawing. If the L/C Issuer
is unable to apply such Cash Collateral or if such Cash Collateral is
insufficient to reimburse the L/C Issuer with respect to any such payment (the
“Unreimbursed Amount”), the Applicants shall reimburse the L/C Issuer on demand
for the Unreimbursed Amount. Any notice given by the L/C Issuer pursuant to this
Section 2.01(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(d) Obligations Absolute. The obligation of the Applicants to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Applicants or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Applicants or any waiver by
the L/C Issuer which does not in fact materially prejudice the Applicants;

(v) any honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

-17-



--------------------------------------------------------------------------------

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other debtor relief law;

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Applicants or any of
their Subsidiaries; or

(ix) the fact that any Event of Default shall have occurred and be continuing.

The Applicant Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of non-compliance with the Applicant Representative’s instructions or
other irregularity, the Applicant Representative will immediately notify the L/C
Issuer. The Applicants shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(e) Role of L/C Issuer. The Applicants agree that, in paying any drawing under a
Letter of Credit, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Applicants hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Applicants’ pursuing such rights and remedies as
they may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any of its Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.01(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Applicants may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Applicants, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Applicants which the Applicants prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

-18-



--------------------------------------------------------------------------------

(f) Cash Collateral. On or prior to the date of issuance of any Letter of
Credit, the Applicants shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations with respect to such Letter of Credit. For purposes of this
Section 2.01, “Cash Collateralize” means to deposit in an L/C Cash Collateral
Account or to pledge and deposit with or deliver to the L/C Issuer, for the
benefit of the L/C Issuer, as Cash Collateral for the L/C Obligations, cash or
deposit account balances in an amount equal to 103% of the Outstanding Amount of
all L/C Obligations, pursuant to documentation in form and substance
satisfactory to the L/C Issuer. The Applicants hereby grant to the L/C Issuer a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing to secure all Obligations. Such Cash
Collateral shall be maintained in the L/C Cash Collateral Accounts. If at any
time the L/C Issuer determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the L/C Issuer or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Applicants will, forthwith upon demand by the L/C
Issuer, pay to the L/C Issuer, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the L/C Issuer determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit, such funds shall be applied, without
any further notice or consent, to reimburse the L/C Issuer and, to the extent
not so applied, shall thereafter be applied to satisfy other Obligations. In the
event that a Letter of Credit has not been drawn and is returned to the L/C
Issuer or fifteen (15) days after the expiration date thereof and no drawing or
presentation has been made, as long as no Event of Default under any of Sections
8.01(a), (b), (h), (i), (n) or (v) then exists, the L/C Issuer shall, within
five (5) Business Days turn over to the Applicant Representative (as directed
thereby) 103% of the face amount of any such Letter of Credit and any Lien in
the Cash Collateral represented thereby shall be deemed automatically released
without any further action by the L/C Issuer or any Applicant.

(g) Applicability of Uniform Customs and Practice. Unless otherwise expressly
agreed by the L/C Issuer and the Applicant Representative when a Letter of
Credit is issued, the rules of the UCP shall apply to each Commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Applicants for, and the L/C Issuer’s rights and remedies against the
Applicants shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the UCP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Applicants shall pay to the L/C Issuer a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily Stated Amount under each such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.05. Letter of Credit Fees shall be
(i) due and payable on the first day of each calendar month, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
last day of the Letter of Credit Availability Period and thereafter on demand,
and (ii) computed on a monthly basis in arrears. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Documentary and Processing Charges Payable to L/C Issuer. The Applicants
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are non-refundable.

 

-19-



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.02 Termination or Reduction of Commitment.

(a) The Applicants may, upon irrevocable notice from the Applicant
Representative to the L/C Issuer, terminate the Commitment or from time to time
permanently reduce the Commitment; provided that (i) any such notice shall be
received by the L/C Issuer not later than 1:00 p.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction of the
Commitment shall be in an aggregate amount of $5,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Applicants shall not terminate or
reduce the Commitment if, after giving effect thereto, the Outstanding Amount of
L/C Obligations would exceed the Commitment.

(b) All fees (including, without limitation, commitment fees, and Letter of
Credit Fees) and interest in respect of the Obligations accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.

2.03 Interest.

If any Event of Default exists, then the L/C Issuer may notify the Applicant
Representative that all outstanding Obligations shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
and thereafter such Obligations shall bear interest at the Default Rate to the
fullest extent permitted by Law. Accrued and unpaid interest (including interest
on past due interest) shall be due and payable upon demand.

2.04 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.01:

(a) Closing Fee. The Applicants shall pay to the L/C Issuer a closing fee equal
to 0.75% multiplied by the Commitment as of the Closing Date. The closing fee
shall be fully earned and due and payable on the Closing Date and shall not be
subject to refund or rebate for any reason.

(b) Commitment Fee. The Applicants shall pay to the L/C Issuer a commitment fee
equal to 0.50% multiplied by the actual daily amount by which the Commitment
exceeds the Outstanding Amount of L/C Obligations. The commitment fee shall
accrue at all times during the Letter of Credit Availability Period, including
at any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable monthly in arrears on the first Business Day of
each month, commencing with the first such date to occur after the Closing Date,
and on the last day of the Letter of Credit Availability Period. The commitment
fee shall be calculated monthly in arrears.

2.05 Computation of Interest and Fees. All computations of the Base Rate when
the Base Rate is determined by Bank of America’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed. Interest shall not accrue on any
amount for the day on which such amount is paid. Each determination by the L/C
Issuer of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

-20-



--------------------------------------------------------------------------------

2.06 Evidence of Debt.

The L/C Credit Extensions shall be evidenced by one or more accounts or records
maintained by the L/C Issuer in the ordinary course of business, which shall
include the date and amount of each Letter of Credit issued by the L/C Issuer,
each payment of any drawing under such Letter of Credit, and each payment of
interest, fees and other amounts due in connection with the Obligations due to
the L/C Issuer. The accounts or records maintained by the L/C Issuer shall be
conclusive absent manifest error. Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the
Applicants hereunder to pay any amount owing with respect to the Obligations.

2.07 Payments Generally. All payments to be made by the Applicants shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Applicants hereunder shall be made to the L/C Issuer at the L/C Issuer’s Office
in Dollars and in immediately available funds not later than 2:00 p.m. on the
date specified herein. All payments received by the L/C Issuer after 2:00 p.m.
shall, at the option of the L/C Issuer, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Applicants shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

2.08 Priority; Liens. All of the Obligations are secured by Liens on the Cash
Collateral and, at all times, shall constitute first priority Liens under
Section 364(d) of the Bankruptcy Code. No other claims secured by the Cash
Collateral having a priority superior or pari passu to that granted to or on
behalf of the L/C Issuer shall be granted or approved while any of the
Obligations or the Commitment remains outstanding. All of the Obligations shall
constitute administrative expenses of the Applicants in the Bankruptcy Case with
priority under Section 364(c)(1) of the Bankruptcy Code over any and all other
administrative expenses of the kind specified in Sections 503(b) and 507(b) of
the Bankruptcy Code. No other claims having a priority superior or pari passu to
that granted to or on behalf of the L/C Issuer shall be granted or approved
while any of the Obligations or the Commitment remains outstanding.

ARTICLE III

TAXES, YIELD PROTECTION AND

APPOINTMENT OF APPLICANT REPRESENTATIVE

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Applicants hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Applicants shall be required by Law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the L/C Issuer receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Applicants
shall make such deductions and (iii) the Applicants shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with Law.

(b) Payment of Other Taxes by the Applicants. Without limiting the provisions of
subsection (a) above, the Applicants shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Law.

 

-21-



--------------------------------------------------------------------------------

(c) Indemnification by the Applicants. The Applicants shall indemnify the L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the L/C Issuer and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Applicant Representative by the L/C Issuer shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Applicants to a Governmental Authority,
the Applicant Representative shall deliver to the L/C Issuer the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the L/C Issuer.

(e) Treatment of Certain Refunds. If the L/C Issuer reasonably determines, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Applicants or with respect to which the Applicants have paid
additional amounts pursuant to this Section, it shall pay to the Applicant
Representative, with reasonable promptness following the date upon which it
actually realizes such benefit, an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Applicants
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the L/C Issuer and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Applicants, upon the request of
the L/C Issuer, agree to repay the amount paid over to the Applicant
Representative (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the L/C Issuer in the event that the L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Applicants or any other Person.

(f) FATCA. If a payment made to the L/C Issuer under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the L/C Issuer were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
L/C Issuer shall deliver to the withholding agent (i.e., any Applicant), at the
time or times prescribed by law and at such time or times reasonably requested
by such withholding agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such withholding agent as may
be necessary for the withholding agent to comply with its obligations under
FATCA, to determine that the L/C Issuer has complied with the L/C Issuer’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

3.02 Increased Costs; Reserves on LIBOR Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the L/C Issuer;

 

-22-



--------------------------------------------------------------------------------

(ii) subject the L/C Issuer to any tax of any kind whatsoever with respect to
this Agreement or any Letter of Credit issued by it, or change the basis of
taxation of payments to the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by the L/C Issuer); or

(iii) impose on the L/C Issuer any other condition, cost or expense affecting
this Agreement or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the L/C
Issuer in issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of the L/C Issuer, the
Applicants will pay to the L/C Issuer such additional amount or amounts as will
compensate the L/C Issuer for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If the L/C Issuer determines that any Change in Law
affecting the L/C Issuer or any Lending Office of the L/C Issuer or the L/C
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on the L/C Issuer’s capital or
liquidity or on the capital or liquidity of the L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitment of the L/C Issuer or the
Letters of Credit issued by the L/C Issuer, to a level below that which the L/C
Issuer or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration the L/C Issuer’s policies and the
policies of the L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Applicants will pay to the L/C Issuer, such
additional amount or amounts as will compensate the L/C Issuer or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the L/C Issuer setting
forth the amount or amounts necessary to compensate the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Applicant Representative shall be conclusive
absent manifest error. The Applicants shall pay such the L/C Issuer the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the L/C Issuer’s right to demand such compensation,
provided that the Applicants shall not be required to compensate the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that the
L/C Issuer notifies the Applicant Representative of the Change in Law giving
rise to such increased costs or reductions and of the L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120 day period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.03 Mitigation Obligations. If the Applicants are required to pay any
additional amount to the L/C Issuer or any Governmental Authority for the
account of the L/C Issuer pursuant to Section 3.01, or if the L/C Issuer gives a
notice pursuant to Section 3.02, then the L/C Issuer shall use commercially
reasonable efforts to designate a different L/C Issuer’s Office for issuance of
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject the L/C Issuer to any unreimbursed cost or expense and would not
otherwise be disadvantageous to the L/C Issuer. The Applicants hereby agree to
pay all reasonable costs and expenses incurred by the L/C Issuer in connection
with any such designation or assignment.

 

-23-



--------------------------------------------------------------------------------

3.04 Survival. All of the Applicants’ obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.

3.05 Designation of Applicant Representative as Applicants’ Agent.

(a) Each Applicant hereby irrevocably designates and appoints the Applicant
Representative as such Applicant’s agent to obtain L/C Credit Extensions, the
proceeds of which shall be available to each Applicant for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Applicant shall be obligated to each Credit Party on account of L/C Credit
Extensions so made as if made directly by the applicable Credit Party to such
Applicant, notwithstanding the manner by which such L/C Credit Extensions are
recorded on the books and records of the Applicant Representative and of any
other Applicant. In addition, each Applicant other than the Applicants hereby
irrevocably designates and appoints the Applicant Representative as such
Applicant’s agent to represent such Applicant in all respects under this
Agreement and the other Loan Documents.

(b) Each Applicant recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Applicants. Consequently, each Applicant
hereby assumes and agrees to discharge all Obligations of each of the other
Applicants.

(c) The Applicant Representative shall act as a conduit for each Applicant
(including itself, as an “Applicant”) on whose behalf the Applicant
Representative has requested an L/C Credit Extension. Neither the L/C Issuer nor
any other Credit Party shall have any obligation to see to the application of
such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO L/C CREDIT EXTENSIONS

4.01 Conditions of Initial L/C Credit Extension. The obligation of the L/C
Issuer to make its initial L/C Credit Extension hereunder is subject to
satisfaction (or waiver by the L/C Issuer) of the following conditions
precedent:

(a) The L/C Issuer’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif “
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Applicant, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the L/C Issuer:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the L/C Issuer and the Applicant Representative;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Applicant as the L/C
Issuer may require evidencing (A) the authority of each Applicant to enter into
this Agreement and the other Loan Documents to which such Applicant is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such
Applicant is a party or is to become a party;

 

-24-



--------------------------------------------------------------------------------

(iii) copies of each Applicant’s Organization Documents and such other documents
and certifications as the L/C Issuer may reasonably require to evidence that
each Applicant is duly organized or formed, and that each Applicant is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction would not reasonably be expected to
have a Material Adverse Effect;

(iv) a certification to the L/C Issuer by Young Conaway Stargatt & Taylor LLP,
local counsel to the Applicants, that such counsel has reviewed the docket in
the Chapter 11 Case and confirmed that there was no notice filed or motion
pending with the Bankruptcy Court to appeal, reverse, stay or vacate the Interim
Borrowing Order;

(v) a certificate signed by a Responsible Officer of the Applicant
Representative certifying that the conditions specified in Sections 4.01 and
4.02 have been satisfied;

(vi) the Security Documents, each duly executed by the applicable Applicants;

(vii) all other Loan Documents, each duly executed by the applicable Applicants;
and

(viii) all documents and instruments required by law or reasonably requested by
the L/C Issuer to be filed, registered or recorded to create or perfect the
first priority Liens in the Cash Collateral shall have been so filed, registered
or recorded to the satisfaction of the L/C Issuer;

(b) The L/C Issuer shall have received and reviewed all material so-called
“first day” motions and the related declarations and pleadings to be filed in
the Chapter 11 Case, each of which shall be in form and substance satisfactory
to the L/C Issuer;

(c) Reserved.

(d) All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the DIP Orders and this Agreement shall be
in form and substance reasonably satisfactory to the L/C Issuer. The Interim
Borrowing Order and the Cash Management Order shall have been entered, shall be
in full force and effect, and shall not have been reversed, vacated or stayed,
or modified without the prior written consent of the L/C Issuer.

(e) The Bankruptcy Court shall have entered the Interim Borrowing Order granting
the L/C Issuers under the Pre-Petition Credit Agreement adequate protection of
their interests, which order shall be in form and substance reasonably
acceptable to the agents under the Pre-Petition Credit Agreement and to the L/C
Issuer hereunder.

(f) Other than Bankruptcy Events, there, there shall not be pending (or, to the
knowledge of any Applicant, threatened), in writing, any action, suit,
investigation or proceeding in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect and is not stayed by the filing of the Chapter 11 Case.

 

-25-



--------------------------------------------------------------------------------

(g) The consummation of the transactions contemplated hereby shall not violate
any Law or any Organization Document.

(h) All fees required to be paid to the L/C Issuer on or before the Closing Date
shall have been paid in full.

(i) The Applicants shall have paid all reasonable fees, charges and
disbursements of counsel to the L/C Issuer (including, without limitation, local
bankruptcy counsel) to the extent invoiced prior to or on the Closing Date
(including any estimated fees, charges and disbursements through the Chapter 11
Case; provided that such estimate shall not thereafter preclude a final settling
of accounts for all reasonable fees, charges and disbursements between the
Applicants and the L/C Issuer) and the Applicants shall pay such additional
amounts of such reasonable fees, charges and disbursements incurred or to be
incurred by the L/C Issuer through the Chapter 11 Case, in each case, as
provided in Section 9.04(a) and the DIP Orders.

(j) The Applicants shall have paid all fees, charges, disbursements and other
amounts due under the Pre-Petition Credit Agreement (including reasonable fees,
charges, disbursements of counsel to the Pre-Petition Credit Parties and all
appraisal fees, commitment fees, and letter of credit fees). All Pre-Petition
Letters of Credit shall have been Cash Collateralized in an amount equal to 103%
of the Stated Amount thereof.

(k) The L/C Issuer shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

4.02 Conditions to all L/C Credit Extensions. The obligation of the L/C Issuer
to issue each Letter of Credit is subject to the following conditions precedent:

(a) The representations and warranties of each other Applicant contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such L/C
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (ii) in the case of any
representation and warranty qualified by materiality, they shall be true and
correct in all respects.

(b) No Default shall exist, or would result from such proposed L/C Credit
Extension.

(c) There shall not have been filed any pleading by any Applicant or any Person
granted standing by the Bankruptcy Court challenging the validity, priority,
perfection, or enforceability of the Pre-Petition Loan Documents, the
Pre-Petition Liabilities, or any Lien granted pursuant to the Pre-Petition Loan
Documents, and (b) no Lien granted pursuant to the Pre-Petition Loan Documents
shall have been determined to be null and void, invalid or unenforceable by the
Bankruptcy Court or another court of competent jurisdiction in any action
commenced or asserted by any other party in interest in the Chapter 11 Case,
including, without limitation, the Creditors’ Committee.

 

-26-



--------------------------------------------------------------------------------

Each request for an L/C Credit Extension submitted by the Applicant shall be
deemed to be a representation and warranty by the Applicants that the conditions
specified in Sections 4.01 and 4.02 have been satisfied on and as of the date of
the applicable L/C Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to issue Letters
of Credit hereunder, each Applicant represents and warrants to the L/C Issuer
and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Applicant (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) subject to the entry of the DIP Orders, has all requisite
power and authority to carry on its business as now conducted, and (iii) except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Applicant of each Loan Document to which such Person is a party, subject to
the entry of the DIP Orders, has been duly authorized by all necessary corporate
or other organizational action, and does not (a) contravene the terms of any of
such Person’s Organization Documents; (b) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (i) any Material Indebtedness to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) result in or require the creation of any Lien upon any asset of any
Applicant (other than Liens in favor of the L/C Issuer under the Security
Documents); or (d) violate any Law.

5.03 Governmental Authorization; Other Consents. Except for the entry of the DIP
Orders, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Applicant of this Agreement or any other Loan Document, except for
such as have been obtained or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Applicant that is
party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such
Applicant, subject to the entry of the DIP Orders, enforceable against each
Applicant that is party thereto in accordance with its terms.

5.05 Reserved

5.06 Litigation. Other than the Bankruptcy Events, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Applicants
after reasonable inquiry, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Applicant or
any of its Subsidiaries or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect except, in each case, any such actions, suits or
proceedings which are stayed by virtue of the filing of the Chapter 11 Case.

5.07 No Default. Other than as a result of the Bankruptcy Events, no Applicant
or any Subsidiary is in default under or with respect to, or party to, any
Material Indebtedness. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

 

-27-



--------------------------------------------------------------------------------

5.08 Taxes. Each Applicant has timely filed or caused to be filed all federal
and state Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings, for which
such Applicant has set aside on its books adequate reserves, and as to which no
Lien has been filed, or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

5.09 Subsidiaries; Equity Interests. The Applicants have no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.09, which Schedule
sets forth the legal name, jurisdiction of incorporation or formation and
authorized Equity Interests of each such Subsidiary and are owned in the amounts
specified on Part (c) of Schedule 5.09. All of the outstanding Equity Interests
in such Subsidiaries have been validly issued, are fully paid and non-assessable
The Applicants have no equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.09. The copies
of the Organization Documents of each Applicant and each amendment thereto, if
any, provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.

5.10 Margin Regulations; Investment Company Act.

(a) No Applicant is engaged, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. None of the L/C Credit Extensions shall be
used for any purpose that might cause any of the L/C Credit Extensions to be
considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Applicants, any Person Controlling any Applicant, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.11 Disclosure. Each Applicant has disclosed to the L/C Issuer all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Applicant to the
L/C Issuer in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

5.12 Compliance with Laws. Each of the Applicants is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
the enforcement of which is stayed by virtue of the filing of the Chapter 11
Case, or (c) the failure to comply therewith is as a result of a Bankruptcy
Event.

5.13 Security Documents. Upon entry of the DIP Orders, the Security Documents
(including, without limitation, the DIP Orders), will create in favor of the L/C
Issuer, for the benefit of the Credit Parties, a legal, valid, continuing and
enforceable perfected first priority security interest and Lien in the Cash
Collateral.

 

-28-



--------------------------------------------------------------------------------

5.14 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the L/C Issuer shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Applicants shall, and shall cause each
Subsidiary to:

6.01 Financial Statements and Other Information.The Applicant Representative
will furnish to the L/C Issuer:

(a) its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all audited and reported on by independent public accountants of recognized
national standing, only if such audited financial statements are finalized and
delivered to the Applicant Representative during the term of this Agreement

(b) within thirty (30) days after the end of each fiscal month of the Applicant
Representative, its consolidated statements of operations and cash flows, as of
the end of and for such fiscal month, all certified by one of its Financial
Officers as presenting in all material respects the results of operations of the
Applicant Representative and its Subsidiaries on a consolidated basis;

(c) promptly after delivery to the DIP Lender, (i) a copy of the Approved
Budget, and (ii) a copy of each Variance Report;

(d) promptly upon receipt thereof, copies of all reports submitted to any
Applicant by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Applicants or any of their
Subsidiaries made by such accountants, including any management letter
commenting on the Applicants’ internal controls submitted by such accountants to
management in connection with their annual audit;

(e) as soon as practicable prior to the furnishing or filing thereof, copies of
any statement, report or pleading proposed to be furnished to or filed with the
Bankruptcy Court in connection with the Chapter 11 Case; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs, financial condition and properties of any
Applicant, or compliance with the terms of any Loan Document, as the L/C Issuer
may reasonably request.

 

-29-



--------------------------------------------------------------------------------

6.02 Notices. The Applicant Representative will furnish to the L/C Issuer prompt
written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any development that results in, or would reasonably be expected to result
in, a Material Adverse Effect;

(c) any change in any Applicant’s chief executive officer, chief financial
officer or chairman; and

(d) the discharge by any Applicant of its present independent accountants or any
withdrawal or resignation by such independent accountants.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Applicant Representative
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.

6.03 Payment of Obligations. To the extent required by the Bankruptcy Code, pay
its Indebtedness and other obligations, including Tax liabilities, and claims
for labor, materials, or supplies, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Applicant or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, (d) no Lien has
been filed with respect thereto, and (e) the failure to make payment pending
such contest would not reasonably be expected to result in a Material Adverse
Effect.

6.04 Preservation of Existence. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.02; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.

6.05 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside and maintained by the Applicants in accordance with
GAAP; (b) such contest effectively suspends enforcement of the contested Laws;
(c) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect; or (d) the failure to comply therewith is otherwise
permitted under the Bankruptcy Code or the DIP Orders.

6.06 Books and Records; Accountants.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Applicants or such Subsidiary, as the case may be; and (ii) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Applicants or
such Subsidiary, as the case may be.

6.07 Additional Applicants. Notify the L/C Issuer at the time that any Person
becomes a Domestic Subsidiary, and promptly thereafter (and in any event within
fifteen (15) days), cause any such Person become an Applicant by executing and
delivering to the L/C Issuer a joinder to this Agreement or

 

-30-



--------------------------------------------------------------------------------

such other document as the L/C Issuer shall reasonably deem appropriate for such
purpose, and (ii) deliver to the L/C Issuer documents of the types referred to
in Section 4.01(a) and opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (a)). In no event shall compliance with
this Section 6.07 waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.07 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as an
Applicant.

6.08 Information Regarding the Cash Collateral. Furnish to the L/C Issuer at
least fifteen (15) days prior written notice of any change in: (i) any
Applicant’s corporate name; (ii) the location of any Applicant’s chief executive
office, its principal place of business, any office in which it maintains books
or records (including the establishment of any such new office or facility);
(iii) any Applicant’s identity or type of organization or organizational
structure; (iv) any Applicant’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its jurisdiction of
organization; or (v) any Applicant’s jurisdiction of organization (in each case,
including, without limitation, by merging with or into any other entity,
reorganizing, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction). Each Applicant agrees to take all action, if any,
reasonably satisfactory to the L/C Issuer to maintain the perfection and
priority of the security interest of the L/C Issuer for the benefit of the
Credit Parties in the Cash Collateral intended to be granted hereunder. Each
Applicant agrees to promptly provide the L/C Issuer with certified Organization
Documents reflecting any of the changes described in the preceding sentence.

6.09 Further Assurances.

Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the L/C Issuer may request in its reasonable discretion,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Applicants.

6.10 Depository Account. In order to facilitate the administration of this
Agreement, the Applicants may, at their option, maintain Bank of America or its
Affiliates as each Applicant’s principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other local store deposit accounts, where practical, for the conduct of such
Applicant’s business.

ARTICLE VII

NEGATIVE COVENANTS

So long as the L/C Issuer shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Applicant shall, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon the Cash
Collateral other than the Liens granted hereunder and under the other Loan
Documents.

 

-31-



--------------------------------------------------------------------------------

7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except in connection with
a Sale or a Plan of Reorganization.

7.03 Change in Nature of Business.

(a) In the case of the Parent, engage in any business or activity other than
(i) the direct or indirect ownership of all outstanding Equity Interests in the
other Applicants, (ii) maintaining its corporate existence, (iii) participating
in tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Applicants, (iv) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, and (v) activities incidental to the businesses or
activities described in this Section 7.03(a)(i)-(iv).

(b) In the case of each of the Applicants, engage in any line of business
substantially different from the Business conducted by the Applicants and their
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.04 Reserved.

7.05 Use of L/C Credit Extensions.

Use any L/C Credit Extension (other than the Pre-Petition Letters of Credit
which are deemed issued hereunder), whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purposes other than in
connection with the purchase of Inventory or Equipment (each as defined in the
UCC) by an Applicant in the ordinary course of business.

7.06 Amendment of Material Documents.

Amend, modify or waive (a) any of an Applicant’s rights under its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any other
Material Indebtedness to the extent that such amendment, modification or waiver
would result in an Event of Default under any of the Loan Documents, would be
materially adverse to the Credit Parties or otherwise would be reasonably likely
to have a Material Adverse Effect.

7.07 Bankruptcy Related Negative Covenants. Seek, consent to, or permit to exist
any of the following:

(a) Any modification, stay, vacation or amendment to the DIP Orders to which the
L/C Issuer has not consented in writing;

(b) Except as provided in the DIP Orders, a priority claim or administrative
expense or unsecured claim against any Applicant (now existing or hereafter
arising or any kind or nature whatsoever, including, without limitation, any
administrative expense of the kind specified in Sections 105, 326, 328, 330,
331, 364(c), 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 or 1114
of the Bankruptcy Code) equal or superior to the priority claim of the L/C
Issuer in respect of the Obligations and the Pre-Petition Liabilities;

(c) Any Lien on any Cash Collateral having a priority equal or superior to the
Lien securing the Obligations; or

 

-32-



--------------------------------------------------------------------------------

(d) Any order seeking authority to take any action that is prohibited by the
terms of this Agreement or the other Loan Documents or refrain from taking any
action that is required to be taken by the terms of this Agreement or any of the
other Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) the Applicants shall fail to pay any L/C Obligation, or deposit any funds as
Cash Collateral in respect of L/C Obligations, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Applicants shall fail to pay any fee or any other amount (other than an
amount referred to in clause (a) of this Section 8.01) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable and such failure continues for five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Applicant in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Applicants shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.02(a), 6.02(b), or in Article VII;

(e) any Applicant shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b), (c), or (d) of this Section 8.01), and such failure shall continue
unremedied for a period of fifteen (15) days after notice thereof from the L/C
Issuer to the Applicant Representative;

(f) except as a result of the commencement of the Chapter 11 Case or unless
payment is stayed by the Bankruptcy Court, any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to the expiration of
any grace or cure period set forth therein) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(g) following the Petition Date, one or more judgments for the payment of money
in an aggregate amount in excess of $1,000,000 shall be rendered against any
Applicant or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material assets of any Applicant to enforce any such judgment;

(h) any challenge in writing by or on behalf of any Applicant to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto;

 

-33-



--------------------------------------------------------------------------------

(i) any judicial proceeding by or on behalf of any other Person seeking to
challenge the validity of any Loan Document (including, without limitation, any
DIP Order) or the applicability or enforceability of any Loan Document strictly
in accordance with the subject Loan Document’s terms or which seeks to void,
avoid, limit, or otherwise adversely affect any security interest created by or
in any Loan Document or any payment made pursuant thereto, and the L/C Issuer,
in its reasonable discretion, has determined in good faith that there is
appreciable risk of a Material Adverse Effect on the Credit Parties’ ability to
receive payment in full of the Obligations, or otherwise would be reasonably
likely to have a Material Adverse Effect;

(j) any Lien in the Cash Collateral purported to be created under any Security
Document (including, without limitation, any DIP Order) shall cease to be, or
shall be asserted by any Applicant not to be, a valid, perfected and
first-priority Lien on any Cash Collateral;

(k) the indictment of, or institution of any legal process or proceeding
against, any Applicant, under any federal, state, municipal, and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties, or remedies sought or available include the
forfeiture of any material property of any Applicant and/or the imposition of
any stay or other order, the effect of which could reasonably be to restrain in
any material way the conduct by the Applicants, taken as a whole, of their
business in the ordinary course;

(l) the determination by the Applicants, whether by vote of the Applicants’
board of directors or otherwise to: (i) suspend the operation of any Applicant’s
business in the ordinary course, or (ii) liquidate all or a material portion of
the Applicants’ assets or stores;

(m) the occurrence of any Change of Control;

(n) The entry of an order in the Chapter 11 Case which stays, modifies or
reverses any DIP Order or which otherwise materially adversely affects the
effectiveness of any DIP Order without the express written consent of the L/C
Issuer;

(o) either (i) the appointment in the Chapter 11 Case of a trustee or of any
examiner having expanded powers to operate all or any part of any Applicant’s
business, or (ii) the conversion of the Chapter 11 Case to a case under Chapter
7 of the Bankruptcy Code;

(p) the failure of the Bankruptcy Court to enter a Final Borrowing Order, in
form and substance satisfactory to the L/C Issuer, within thirty (30) days after
the Petition Date;

(q) the filing of any application by any Applicant without the express prior
written consent of the L/C Issuer for the approval of any super-priority claim
in the Chapter 11 Case which is pari passu with or senior to the priority of the
claims of the L/C Issuer and other Credit Parties for the Obligations, or there
shall arise any such super-priority claim under the Bankruptcy Code;

(r) the entry of any order in the Chapter 11 Case which provides adequate
protection, or the granting by any Applicant of similar relief in favor of any
one or more of an Applicant’s pre-petition creditors, contrary to the terms and
conditions of any DIP Order;

 

-34-



--------------------------------------------------------------------------------

(s) the failure of any Applicant to (i) comply with each and all of the terms
and conditions of any DIP Order or (ii) comply in all material respects with the
Cash Management Order, or any other order entered in the Chapter 11 Case;

(t) the filing of any motion by any Applicant seeking, or the entry of any order
in the Chapter 11 Case: (i) (A) permitting working capital or other financing
(other than ordinary course trade credit, unsecured debt) for any Applicant from
any Person where such working capital or other financing includes a provision
for the issuance of letters of credit (unless the Commitment is terminated on
the effective date of such working capital or financing), (B) granting a Lien
on, or security interest in any of the Cash Collateral, other than with respect
to this Agreement, (C) permitting the use of any of the Cash Collateral pursuant
to Section 363(c) of the Bankruptcy Code without the prior written consent of
the L/C Issuer, (D) permitting recovery from any portion of the Cash Collateral
any costs or expenses of preserving or disposing of such Cash Collateral under
Section 506(c) of the Bankruptcy Code, or (E) dismissing the Chapter 11 Case or
(ii) the filing of any motion by any party in interest or any Creditors’
Committee appointed in the Chapter 11 Case) (x) seeking any of the matters
specified in the foregoing clause (i) that is not dismissed or denied within
thirty (30) days of the date of the filing of such motion (or such later date
agreed to in writing by the L/C Issuer) or (y) seeking the reconsideration of
any DIP Order;

(u) the filing of a motion by any Applicant seeking approval of a Disclosure
Statement and a Plan of Reorganization, or the entry of an order confirming a
Plan of Reorganization, in each case, that does not provide for the termination
of the Commitment on the Plan Effective Date; or

(v) (i) the filing of any pleading by any Applicant or any other party granted
standing by the Bankruptcy Court in the Chapter 11 Case (including but not
limited to, any Creditors’ Committee) challenging the validity, priority,
perfection, or enforceability of the Pre-Petition Loan Documents, the
Pre-Petition Liabilities, or any Lien granted pursuant to the Pre-Petition Loan
Documents, or (ii) the validity, priority, perfection, or enforceability of the
Pre-Petition Loan Documents, the Pre-Petition Liabilities, or any Lien granted
pursuant to the Pre-Petition Loan Documents is determined to be null and void,
invalid or unenforceable by the Bankruptcy Court or another court of competent
jurisdiction in any action commenced or asserted by any other party granted
standing by the Bankruptcy Court in the Chapter 11 Case, including, without
limitation, the Creditors’ Committee.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, subject to the terms of the DIP Orders, the L/C Issuer may take any
or all of the following actions:

(a) declare the Commitment of the L/C Issuer to be terminated, whereupon such
Commitment shall be terminated;

(b) declare all amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Applicants; and

(c) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, the DIP Orders, any of the
other Loan Documents or Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties.

 

-35-



--------------------------------------------------------------------------------

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02, any amounts received on account of the Obligations shall be
applied by the L/C Issuer in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the L/C Issuer
and amounts payable under Article III) payable to the L/C Issuer;

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees (including Letter of Credit Fees);

Third, to payment of any Unreimbursed Amounts and to Cash Collateralize that
portion of L/C Obligations not then Cash Collateralized;

Fourth, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 9.04(b), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to payment of that portion of the Obligations arising from Cash
Management Services and Pre-Petition Liabilities relating to Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Fifth held by them;

Sixth, to payment of all other Obligations arising from Bank Products and
Pre-Petition Liabilities relating to Bank Products, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Sixth
held by them; and

Last, the balance, if any, after all of the Obligations and Pre-Petition
Liabilities have been indefeasibly paid in full, to the Applicants or as
otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit hereunder shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or fifteen (15) days after
they have expired with no drawing or presentation being made thereon, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

Excluded Swap Obligations with respect to any Applicant shall not be paid with
amounts received from such Applicant, but appropriate adjustments shall be made
with respect to payments from other Applicants to preserve the allocation to the
Obligations otherwise set forth above in this Section.

 

-36-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.01 Amendments. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Applicant
therefrom, shall be effective unless in writing signed by the L/C Issuer and the
Applicant Representative or the applicable Applicant, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

9.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the L/C
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the L/C Issuer. The L/C Issuer or the Applicant Representative may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the L/C Issuer otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address. Each of the Applicants and the L/C Issuer may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

(d) Reliance by L/C Issuer. The L/C Issuer shall be entitled to rely and act
upon any notices purportedly given by or on behalf of the Applicants even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation

 

-37-



--------------------------------------------------------------------------------

thereof. The Applicants shall indemnify the L/C Issuer and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Applicants. All telephonic notices to and other telephonic communications
with the L/C Issuer may be recorded by the L/C Issuer, and each of the parties
hereto hereby consents to such recording.

9.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided herein and in the other Loan Documents are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.

9.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Applicants shall pay (a) all reasonable documented
out-of-pocket expenses incurred by the L/C Issuer and its Affiliates, in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the L/C Issuer, (B) outside consultants for the L/C Issuer, and (C) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (B) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Cash Collateral or in connection
with the Chapter 11 Case or any successor case, or (C) any workout,
restructuring or negotiations in respect of any Obligations, and (b) all
reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder.

(b) Indemnification by the Applicants. The Applicants shall indemnify the L/C
Issuer (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Applicant or any
other Applicant arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
any Applicant or any of its Subsidiaries, or any environmental liability related
in any way to any Applicant or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to, any Person which has entered into a control
agreement with any Credit Party hereunder, or (v) any actual or prospective
claim, litigation, investigation

 

-38-



--------------------------------------------------------------------------------

or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Applicant or any
other Applicant or any of the Applicants’ directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, in all cases,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by an Applicant or any other Applicant
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Applicants or such Applicant
has obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Waiver of Consequential Damages. To the fullest extent permitted by Law, the
Applicants shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable on demand
therefor.

(e) Survival. The agreements in this Section shall survive the termination of
the Commitment and the L/C Issuer’s obligation to issue Letters of Credit
hereunder and the repayment, satisfaction or discharge of all the other
Obligations.

9.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Applicants is made to any Credit Party, or any Credit Party exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by such
Credit Party in its reasonable discretion) to be repaid to a trustee, receiver
or any other party, in connection with the Chapter 11 Case or any successor case
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.

9.06 Successors and Assigns.

(a) Assignments The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Applicant may assign or otherwise transfer any
of its rights or obligations hereunder or under any other Loan Document without
the prior written consent of the L/C Issuer. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (b) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

-39-



--------------------------------------------------------------------------------

(b) Participations. The L/C Issuer may at any time, without the consent of, or
notice to, the Applicants, sell participations to any Person (other than a
natural person or the Applicants or any of the Applicants’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the L/C Issuer’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment); provided that (i) the L/C Issuer’s obligations under this
Agreement shall remain unchanged, (ii) the L/C Issuer shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Applicants and the L/C Issuer shall continue to deal solely and
directly with such L/C Issuer in connection with such L/C Issuer’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 9.07 as if such
Participant was the L/C Issuer hereunder.

(c) Certain Pledges. The L/C Issuer may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of the L/C Issuer, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the L/C Issuer from any of its obligations hereunder or
substitute any such pledgee or assignee for the L/C Issuer as a party hereto.

(d) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

9.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Applicant and its obligations, (g) with
the consent of the Applicant Representative or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Applicants.

 

-40-



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Applicants or any Subsidiary thereof relating to the Applicants or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Applicants or any Subsidiary thereof, provided that,
in the case of information received from any Applicant or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Applicants or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including federal and state securities Laws.

9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if the L/C Issuer shall have been served with a trustee process or
similar attachment relating to property of an Applicant, the L/C Issuer and its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other property at any time held and other obligations (in whatever currency)
at any time owing by the L/C Issuer or any such Affiliate to or for the credit
or the account of the Applicants or any other Applicant against any and all of
the Obligations now or hereafter existing under this Agreement or any other Loan
Document to the L/C Issuer or the L/C Issuer, regardless of the adequacy of the
Cash Collateral, and irrespective of whether or not the L/C Issuer or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Applicants or such Applicant may
be contingent or unmatured or are owed to a branch or office of the L/C Issuer
or the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the L/C Issuer and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the L/C Issuer or its Affiliates may have. The L/C Issuer
agrees to notify the Applicant Representative promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

9.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the L/C Issuer shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to the Applicants. In determining whether the interest contracted for, charged,
or received by the L/C Issuer exceeds the Maximum Rate, such Person may, to the
extent permitted by Law, (a) characterize any payment that is not principal as
an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

9.10 Counterparts; Integration; Effectiveness. This Agreement may be executed in
any number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the L/C Issuer and when the L/C Issuer shall have received

 

-41-



--------------------------------------------------------------------------------

counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. This Agreement and all other documents (including,
without limitation, the Loan Documents) which have been or may be hereinafter
furnished by the Applicants to any of the Credit Parties may be reproduced by
the Credit Parties by any photographic, microfilm, xerographic, digital imaging,
or other process. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

9.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any L/C Credit Extension, and
shall continue in full force and effect as long as any Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding. Further, the provisions of Sections 3.01, 3.02, and 9.04 shall
survive and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitment or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Cash Collateral, the L/C Issuer may
require such indemnities and Cash Collateral security as it shall reasonably
deem necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, (y) any obligations that may thereafter arise with
respect to the Other Liabilities, and (z) any Obligations that may thereafter
arise under Section 9.04 hereof.

9.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.13 Governing Law; Jurisdiction.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE BANKRUPTCY CODE AND THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT AND OF ANY COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN THE BANKRUPTCY COURT, SUCH

 

-42-



--------------------------------------------------------------------------------

NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
SUBJECT TO SECTION 9.13(e), NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY APPLICANTS. EACH APPLICANT AGREES THAT ANY ACTION
COMMENCED BY ANY APPLICANT ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN THE BANKRUPTCY COURT, A COURT OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE L/C ISSUER MAY ELECT IN
ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
WITH RESPECT TO ANY SUCH ACTION.

9.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Applicants each acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in

 

-43-



--------------------------------------------------------------------------------

connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Applicants, on the one hand, and the Credit Parties, on the other hand, and each
of the Applicants is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Applicants or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Applicants with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Applicant or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Applicant or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Applicants and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Applicants has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Applicants hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

9.16 Patriot Act Notice. The L/C Issuer hereby notifies the Applicants that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Applicant, which information
includes the name and address of each Applicant and other information that will
allow the L/C Issuer to identify each Applicant in accordance with the Patriot
Act. Each Applicant is in compliance, in all material respects, with the Patriot
Act. No part of the proceeds of the Loans will be used by the Applicants,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. The
Applicants shall, promptly following a request by the L/C Issuer, provide all
documentation and other information that the L/C Issuer requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

9.17 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Furthermore, none of the Applicants or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or in any manner violative of any such order.

 

-44-



--------------------------------------------------------------------------------

9.18 Time of the Essence. Time is of the essence of the Loan Documents.

9.19 Press Releases. Each Applicant consents to the publication by the L/C
Issuer of advertising material relating to the financing transactions
contemplated by this Agreement using any Applicant’s name, product photographs,
logo or trademark. The L/C Issuer shall provide a draft reasonably in advance of
any advertising material to the Applicant Representative for review and comment
prior to the publication thereof. The L/C Issuer reserves the right to provide
to industry trade organizations information necessary and customary for
inclusion in league table measurements.

9.20 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Applicant. To
the fullest extent permitted by Law, the obligations of each Applicant shall not
be affected by (i) the failure of any Credit Party to assert any claim or demand
or to enforce or exercise any right or remedy against any other Applicant under
the provisions of this Agreement, any other Loan Document or otherwise, (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement or any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the Cash
Collateral or other security held by or on behalf of the L/C Issuer or any other
Credit Party.

(b) The Obligations of each Applicant shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitment and the L/C Issuer’s obligation to issue Letters of Credit
hereunder), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Applicant hereunder shall not be discharged or impaired or otherwise
affected by the failure of the L/C Issuer or any other Credit Party to assert
any claim or demand or to enforce any remedy under this Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Applicant
or that would otherwise operate as a discharge of any Applicant as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitment and the L/C Issuer’s
obligation to issue Letters of Credit hereunder).

(c) To the fullest extent permitted by Law, each Applicant waives any defense
based on or arising out of any defense of any other Applicant or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Applicant, other than the
indefeasible payment in full in cash of all the Obligations and the termination
of the Commitment and the L/C Issuer’s obligation to issue Letters of Credit
hereunder. The L/C Issuer may, at its election, foreclose on any security held
by it by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Applicant, or exercise
any other right or remedy available to it against any other Applicant, without
affecting or impairing in any way the liability of any Applicant hereunder
except to the extent that all the Obligations have been indefeasibly paid in
full in cash and the Commitment and the L/C Issuer’s obligation to issue Letters
of Credit hereunder has been terminated. Each Applicant waives any defense
arising out of any such election even though such election operates, pursuant to
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Applicant against any other Applicant, as the case
may be, or any security.

 

-45-



--------------------------------------------------------------------------------

(d) Each Applicant is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Applicant of any Obligations,
all rights of such Applicant against any other Applicant arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations and the
termination of the Commitment and the L/C Issuer’s obligation to issue Letters
of Credit hereunder. In addition, any indebtedness of any Applicant now or
hereafter held by any other Applicant is hereby subordinated in right of payment
to the prior indefeasible payment in full of the Obligations and no Applicant
will demand, sue for or otherwise attempt to collect any such indebtedness. If
any amount shall erroneously be paid to any Applicant on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Applicant, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the L/C Issuer to
be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan
Documents. Subject to the foregoing, to the extent that any Applicant shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Loans made to another Applicant hereunder or
other Obligations incurred directly and primarily by any other Applicant, then
the Applicant making such payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Applicants.

9.21 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

9.22 Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

9.23 Keepwell.

Each Applicant that is a Qualified ECP Guarantor at the time the grant of a
security interest under the Loan Documents, in each case, by any Specified
Applicant becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Applicant with respect to such
Swap Obligation as may be needed by such Specified Applicant from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings hereunder voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until Payment in Full of the
Obligations have been indefeasibly paid and performed in full. Each Applicant
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Applicant for all purposes
of the Commodity Exchange Act.

 

-46-



--------------------------------------------------------------------------------

9.24 Relationship with DIP Orders.

In the event of any inconsistency between the terms of the DIP Orders and the
Loan Documents, the terms of the DIP Orders shall control and the
representations, warranties, covenants, agreements or events of default made
herein and in the other Loan Documents shall be subject to the terms of the DIP
Orders.

[signature pages follow]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

THE WET SEAL, INC., as Applicant Representative, as an Applicant and as a
Debtor-in-Possession By:  

/s/ Edmond Thomas

Name:   Edmond Thomas Title:   Chief Executive Officer THE WET SEAL RETAIL,
INC., as an Applicant and as a Debtor-in-Possession By:  

/s/ Edmond Thomas

Name:   Edmond Thomas Title:   Chief Executive Officer WET SEAL CATALOG, INC.,
as an Applicant and as a Debtor-in-Possession By:  

/s/ Edmond Thomas

Name:   Edmond Thomas Title:   Chief Executive Officer WET SEAL GC, LLC, as an
Applicant and as a Debtor-in-Possession By:   The Wet Seal, Inc., its Sole
Member By:  

/s/ Edmond Thomas

Name:   Edmond Thomas Title:   Chief Executive Officer

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Letter of
Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a L/C Issuer By:  

/s/ Brian Lindblom

Name:   Brian Lindblom Title:   Vice President

Signature Page to Senior Secured, Super-Priority Debtor-in-Possession Letter of
Credit Agreement